IN THE UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF MONTANA JUN 05 2019
MISSOULA DIVISION Clerk, U.S Courts

District Of Montana
Missoula Division

DANNY LEE WARNER, JR.,
CV 17-104-M-DLC_JCL
Plaintiff,

vs. ORDER

CHUCK CURRY, JENNIFER ROOT,
JAMES DUSING, TAMMY BOWEN,
SGT. SCHUELEN, and CBM
MANAGED SERVICES,

 

Defendants.

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendation in this § 1983 case on February 20, 2019, recommending that the
Court: (1) grant the motions for summary judgment of Defendants Chuck Curry,
Jennifer Root, and CBM Managed Services (“CBM”) regarding Plaintiff Danny
Lee Warner, Jr.’s claims for inadequate food and nutrition; (2) deny the motion for
summary judgment of Defendant James Dusing, M.D.; and (3) deny the motions
for summary judgment of Root and Schuelen as to Warner’s claim for unlawful
punishment. (Doc. 108.) Warner’s claims against Defendants Curry, Root,

Schuelen, and Bowen have since been dismissed with prejudice (Doc. 116), and
the Court will accordingly review only Warner’s claims against Defendants CBM
and Dusing in this Order.

Dr. Dusing timely filed objections to the Findings and Recommendation,
and Warner replied to Dusing’s objections. (Docs. 110 & 112.) Consequently,
Dusing is entitled to de novo review of those findings and recommendations to
which he has specifically objected. 28 U.S.C. § 636(b)(1)(C). Absent objection,
this Court reviews findings and recommendations for clear error. United States v.
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474
U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and
firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000) (citations omitted).

I. CBM Managed Services

Judge Lynch recommended granting summary judgment to CBM, which
provided meals to Warner when he was a pretrial detainee housed at the Flathead
County Detention. Because there are no objections to this portion of the Findings
and Recommendation, the Court reviews for clear error. The Court finds no clear
error in Judge Lynch’s determination that CBM did not act with deliberate
indifference to Warner’s health or safety. See Farmer v. Brennan, 511 U.S. 825,

837 (1994).
II. Dusing

Because Dusing timely objected to the Findings and Recommendation, the
Court reviews de novo whether he is entitled to summary judgment. The Court
finds that there is no material dispute of fact and that Dusing is entitled to
judgment as a matter of law. Accordingly, it will grant Dusing’s motion for
summary judgment and dismiss Warner’s remaining claims against Dusing.

Warner alleges that Dusing violated Warner’s Fourteenth Amendment due
process rights by failing to adequately manage his health care during Warner’s
pretrial detention. “[M]edical care claims brought by pretrial detainees . . . ‘arise
under the Fourteenth Amendment’s Due Process Clause, rather than under the
Eighth Amendment’s Cruel and Unusual Punishment Clause.’” Gordon v. Cty. of
Orange, 888 F.3d 1118, 1124 (9th Cir. 2018) (quoting Castro v. Cty. of Los
Angeles, 833 F.3d 1060, 1069-70 (9th Cir. 2016)). Such claims are “evaluated
under an objective deliberate indifference standard.” Jd. at 1125. A successful
claim satisfies four elements:

(i) the defendant made an intentional decision with respect to the

conditions under which the plaintiff was confined;
(ii) those conditions put the plaintiff at substantial risk of suffering serious

harm;
(iii) the defendant did not take reasonable available measures to abate that
risk, even though a reasonable official in the circumstances would
have appreciated the high degree of risk involved—making the
consequences of the defendant’s conduct obvious; and

(iv) by not taking such measures, the defendant caused the plaintiff's
injuries.

Id. The third element demands that the “defendant’s conduct . . . be objectively
unreasonable, a test that will necessarily ‘turn[] on the facts and circumstances of
each particular case.’” Castro, 833 F.3d at 1071 (quoting Kingsley v. Hendrickson,
135 S. Ct. 2466, 2473 (2015)).

Warner alleges that he sought treatment for pain and that Dr. Dusing failed
to adequately respond to his medical needs. When Warner was placed in the
detention center, he was in a “tremendous amount of pain” due to preexisting
injuries to his neck, back, and hip. (Doc. 64-1 at 4.) Prior to his detention,
Warner took Gabapentin, a medication that affects the nervous system, and
Tramadol, an opiate, to manage his pain.

Dusing first saw Warner on December 12, 2016 for Warner’s primary
complaint of “back pain,” which Dusing noted as an “ongoing” injury that had

been treated with Gabapentin. (Doc. 63-1 at 1.) Dusing’s physical examination

-4-
demonstrated the presence of degenerative disc disease. (Doc. 63-1 at 2.) Dusing
prescribed Gabapentin and Robaxin, a muscle relaxer. (Doc. 63-1 at 2.)

The exact date of Warner’s next visit with Dusing is unclear, but Warner
presented with a primary complaint of right hip pain. During that visit, Dusing
also assessed and prepared a treatment plan for Warner’s celiac disease. Dusing
noted that Warner had “opted not to take Robaxin.” (Doc. 63-1 at 3.) He wrote a
new prescription for Tylenol, a non-opiate pain reliever, and ordered that Warner
continue his existing medications. (Doc. 63-1 at 4.)

Dusing again examined Warner on March 20, 2017. (Doc. 63-1 at 5-6.) He
described Warner’s primary complaint as intestinal, but he noted during his exam
Warner’s history of chronic back and hip pain, as well as acute pain in Warner’s
back hip. (Doc. 63-1 at 5.) Dusing increased Warner’s Gabapentin dosage and
prescribed a short course of Nexium, a drug that targets gastrointestinal disorders,
and Medrol Dosepak, an anti-inflammatory steroid medication.

Warner alleges that he was finally prescribed Tramadol in May 2017, but
only after he threatened litigation. (Doc. 2 at 8.) Shortly thereafter, Warner was
transferred to the state psychiatric hospital. There, the treating psychiatrist
apparently reduced Warner’s dosage of Tramadol because she determined that it

caused Warner to exhibit aggressive behavior. (Doc. 64-1 at 4-6.) When Warner
-5-
returned to the Flathead County Detention Center, Dusing initially maintained
Warner’s Tramadol prescription at the lower, once-daily dose prescribed by the
psychiatrist at the state hospital. (Doc. 65-1 at 1.) However, by September 2017,
at the latest, Warner was again taking two doses of Tramadol a day per Dusing’s
instructions. (Doc. 65-1 at 4.)

In short, the uncontradicted evidence establishes that: (1) Warner was
prescribed five separate medications for his pain—Gabapentin, Robaxin, Tylenol,
Medrol Dosepak, and Tramadol'; (2) Warner was prescribed Gabapentin, one of
his requested medications, from early in his period of detention; (3) Dusing
performed physical exams at least three times between December 2016 and May
2017, documenting and attempting to treat Warner’s pain during each medical
visit; and (4) Warner wanted to receive a prescription for Tramadol upon his initial
detention, but he ultimately did receive the requested prescription. Thus, the only
question is whether Dusing’s failure to prescribe Tramadol sooner constitutes
deliberate indifference to Warner’s health or safety.

Applying the Ninth Circuit’s objective deliberate indifference standard, the

Court finds that the undisputed facts demonstrate that Dusing did not act

 

' Warner testified at his deposition that he stopped taking the Robaxin without a doctor’s order
because it exacerbated his pain symptoms. He also testified that the one drug not necessarily
recognizable as a pain medication, Medrol Dosepak, helped alleviate his pain. (Doc. 64-1 at 5.)

-6-
objectively unreasonably by attempting to manage Warner’s pain with non-opiate
medications. See Gordon, 888 F.3d at 1125. At each visit, Dusing documented
Warner’s chronic and acute pain symptoms, and he adjusted Warner’s medications
to find a workable pain management regimen. Assuming for the sake of argument
that Dusing’s decision to avoid prescribing Tramadol sooner “put [Warner] at
substantial risk of suffering serious harm” and that Dusing caused Warner to suffer
injury, the Court cannot find that Dusing’s decision was “objectively
unreasonable.” Jd. Although the initial medication regimens ultimately proved
unsuccessful, Dusing acted reasonably when he experimented with alternative pain
medications prior to prescribing the specific painkiller Warner requested. Indeed,
Warner testified at his deposition that his pain has improved after his sentencing
and placement at the Montana State Prison, even though the State Prison will not
issue either Gabapentin or Tramadol to inmates. (Doc. 64-1 at 5.)

Accordingly, IT IS ORDERED that Judge Lynch’s Findings and
Recommendation (Doc. 108) is ADOPTED in part and REJECTED in part. The
Findings and Recommendation is adopted as to Warner’s claims against CBM and
rejected as to Warner’s claims against Dusing. The remaining findings and

recommendation are moot.
IT IS FURTHER ORDERED that the motions for summary judgment of
Defendants CBM Managed Services (Doc. 58) and James Dusing (Doc. 61) are
GRANTED. The Clerk of Court shall enter judgment for the remaining defendants
and close this case.

DATED this pth day of June, 2019.

 

dt huetlbiens

Dana L. Christensen, Chief Judge
United States District Court
